TURSI, Judge.
The defendants appeal the judgment of the trial court prohibiting the county from funding the county road and bridge fund created pursuant to § 43-2-202(1), C.R.S. 1973 by transfers from the general fund. The county claims authority to do so by virtue of § 29-1-111.5, C.R.S.1973 (1981 Cum.Supp.). Alternatively, the defendants contend that, when a county has initially funded the road and bridge fund by the levy provided for in § 43-2-202(1), it may supplement its own road and bridge budget by general fund transfers during the fiscal year pursuant to § 29-1-111.5. We affirm.
Greeley v. Board of County Commissioners of Weld, Colo.App., 644 P.2d 76 (No. 81CA0377 announced December 24, 1981) is dispositive of the issue of initial funding. Further, Greeley v. Board of County Commissioners gives guidance as to the issue of supplementing the county’s road and bridge fund from the general fund during the fiscal year. Section 30-25-106(1), C.R.S.1973 (1981 Cum.Supp.), reen*672acted by the General Assembly in 1979, specifically prohibits the transfer of county general fund money for expenditures for roads and bridges. We do not find this exclusion to be in conflict with the authority granted to counties under § 29-1-111.5 of the local government budget law of Colorado. Greeley v. Board of County Commissioners, supra.
Judgment affirmed.
STERNBERG and KIRSHBAUM, JJ., concur.